Citation Nr: 1314676	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  06-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, agoraphobia and adjustment disorder with mixed anxiety.


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to June 1970.  He served in the Republic of Vietnam during the Vietnam conflict, and is the recipient of the Purple Heart and the Combat Infantryman Badge.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.  Original jurisdiction in this case rests with the RO in Pittsburgh, PA.

In a March 2010 decision, the Board reopened and denied the Veteran's service-connection claim for PTSD.  In the same decision, the Board also denied the Veteran's service-connection claim for an acquired psychiatric disability other than PTSD, to include depression.  The Veteran appealed both of these denials to the Court of Appeals for Veterans Claims (the Court).  In an April 2012 Memorandum Decision, the Court set aside the Board's March 2010 determinations, and remanded the appeal so that the Veteran's service personnel records could be obtained, and so that a new VA psychiatric examination could be scheduled.  The Veteran's claims file has been returned to the Board for further action in compliance with the Court's April 2012 Memorandum Decision.

Since the April 2012 Memorandum Decision, the Veteran has obtained and submitted his service personnel records, and they have been associated with his  file.  As such, on remand, the Board need not request these records again.  The Veteran has also submitted a private psychiatric evaluation from Dr. R.B. dated January 18, 2013.  As discussed in more detail below, because open medical questions pertaining to the etiology of the Veteran's claimed psychiatric disability or disabilities remain, a remand of this case is necessary so that an updated VA examination can be scheduled, and a comprehensive medical opinion obtained.

The Board notes that in addition to PTSD and depression, the Veteran has also been diagnosed with agoraphobia, and adjustment disorder with mixed anxiety.  The Board therefore has expanded the Veteran's claim to include consideration of whether service-connection is warranted for any acquired psychiatric disability.  Indeed, the Court has determined that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  For the sake of clarity, the Board has recharacterized the issue on appeal to reflect this change above.

Issues not on appeal

Per the Veteran's own request, the Board dismissed the Veteran's service-connection claim for acne, and his increased rating claim for gunshot wound residuals to the left little and left ring finger in its March 2010 decision.  These issues are no longer in appellate status.

Also in March 2010, the Board remanded the Veteran's claim for a total disability rating based on individual unemployability (TDIU) so that a Statement of the Case (SOC) could be issued.  The RO issued an SOC in April 2010 and January 2011.  Subsequently, the Veteran contacted VA, and specifically indicated that he wished to formally withdraw his appeal to the BVA for the denial of TDIU.  In this connection, the Veteran did not file a substantive appeal [VA Form 9] following the issuance of his SOC.  Thus, the issue of entitlement to TDIU is not in appellate status, and will be discussed no further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. 


REMAND

The Veteran claims that he has a current psychiatric disability that was caused by in-service traumatic experiences during combat operations in Vietnam.  
It is undisputed that the Veteran has Vietnam combat service.  He is the recipient of the Combat Infantryman Badge and the Purple Heart.  As such, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2) (2012). 

In this case, there is concern that the Veteran has not been entirely forthright with VA with respect to his in-service stressor accounts.  Indeed, although the Veteran's service treatment records clearly demonstrate that he suffered an accidental self inflicted gunshot wound to the fingers, the Veteran indicated to his treating physicians and to VA examiners that his injury actually occurred while engaging the enemy in a fire fight.  Notably, the Veteran reported to the January 2006 VA examiner that during this alleged engagement, he suffered a concussion from a grenade blast, and while being taken from the field, he heard his buddies calling for him as they were being bayoneted to death.  He reported that his entire squad was killed in this fight.  

In addition to this stressor, the Veteran also explained to the January 2006 VA examiner that he also participated in the leveling of a Vietnamese village by ordering B-52 bomber strikes, witnessed a fellow servicemember get shot in the head during a sapper attack, and took shrapnel in the face, and chest on a search and destroy mission.  Aware of the Veteran's service records, which, as noted above, document an accidental self-inflicted gunshot wound to fingers, the January 2006 VA examiner ultimately determined that the Veteran's stressor statements were unreliable.  She diagnosed the Veteran with "adjustment disorder with mixed anxiety and depressed mood, not related to Vietnam."  

Subsequently, at a March 2008 VA examination, the Veteran specifically denied being overrun in Vietnam, denied that anyone in his squad ever died, and denied losing any buddies while in Vietnam.  He did however alter this report, indicating later in the interview his unit was in fact overrun during a sapper attack where he used a fellow soldier's body as cover while he rolled into a bunker.  The Veteran added that he a watched as a young Vietnamese girl with whom he had befriended was shot in the head and killed right in front of him.  He noted feelings of enjoyment while killing Vietnamese soldiers during missions following the death of this young girl, and subsequently feeling guilt and horror over his actions.  

During the examination, the March 2008 VA examiner observed that the Veteran experienced symptoms of what the Veteran himself described as a panic attack while completing a series of psychological tests.  The examiner determined based on the timing of the attack that the symptoms shown were not consistent with panic attacks or flashbacks.  Rather, the examiner believed the Veteran was simply attempting to avoid completing the tests by developing symptoms without any triggering stressor or provocation.  Indeed, the examiner indicated that if any panic symptoms would have emerged, they would have likely occurred while the Veteran was discussing his reported traumatic memories, and not when he was visibly feeling less distressed.  The March 2008 VA examiner ultimately diagnosed the Veteran with Axis I "depressive disorder not otherwise specified, not secondary to military experiences," "malingering symptoms of posttraumatic stress disorder," and "[c]annabis dependence in reported full sustained remission, not secondary to military experiences."  The examiner also included an Axis II diagnosis of antisocial personality disorder.  

Pertinently, the Veteran's other Vet Center treatment reports also indicate clinical suspicions of malingering.  Indeed, in May 2008, the Veteran's physician, Dr. S.B., called into question the Veteran's motivation for counseling, noting the Veteran's own report that VA compensation would end all his problems.  See the May 7, 2008 Progress Note.  On May 15, 2008, Dr. S.B. suggested that the Veteran should be evaluated for psychotic disorder or antisocial disorder because he appeared to be "fabricating stories."  On May 28, 2008, Dr. S.B. noted that the Veteran had inconsistencies in his stories, and was manipulating his treatment at the Vet Center and elsewhere.  Dr. S.B. stated his belief at the time that the Veteran was a malingerer.  Dr. S.B.'s notes dated through October 2010 reiterate a high suspicion of malingering in an attempt to gain VA compensation benefits.

Further undercutting the Veteran's credibility is the fact that at a February 2006 examination with the Pennsylvania Bureau of Disability Determination [occurring just one month following the above-referenced January 2006 VA examiner], the Veteran reported no in-service stressors, did not recall any prior psychiatric treatment, and denied any treatment for mental health or substance abuse problems.   He simply explained that he injured his fingers in service, received medical care and left Vietnam.  No mental health diagnosis was issued at the time, although a handwritten note indicated that the Veteran did have a history of PTSD symptoms that were not evident or reported during this interview.  He received a GAF of 78.

The Veteran has submitted treatment reports from his private physician, Dr. D.W.K., who does diagnose the Veteran with PTSD.  See, e.g., the April 27, 2006 Psychological Evaluation of Dr. D.W.K.  Pertinently however, Dr. D.W.K. does not address the fact that the Veteran has been suspected of malingering, and the March 2008 VA examiner has specifically noted that the testing used by Dr. D.W.K. to support a PTSD diagnosis had questionable validity, and that Dr. D.W.K. did not administer any typically-used psychological tests for PTSD.  See the March 2008 VA examiner's report, page 3.  

The Board denied the Veteran's acquired psychiatric disability claim in March 2010 because the probative medical evidence of record failed to demonstrate the presence of a diagnosed psychiatric disability, to include PTSD, that was related to the Veteran's period of active duty service.  In large part, the medical examiners who did not link any diagnosed disability to service did so based on conclusions that the Veteran was altering his reported history in an effort to gain monetary benefits from VA.  Significantly however, it appears that after the March 2008 VA examiner conducted his examination, but prior to the Board's March 2010 decision, the Army Board for Correction of Military Records awarded the Veteran the Combat Infantryman Badge.  See the October 15, 2009 Record of Proceedings.  The Court, in its April 2012 Memorandum Decision, correctly recognized that the March 2008 VA examiner based his diagnosis and assessment in part on an understanding that the Veteran had not been awarded the Combat Infantryman Badge.  It is unclear to what extent this additional information may or may not have influenced the examiner's overall conclusion that the Veteran was malingering, and had no service-related psychiatric disability.  As such, the Court remanded this appeal so that the Board can obtain another examination and opinion from an examiner with full and accurate knowledge of the Veteran's combat decorations.

The Board recognizes the Veteran's attorney's recent assertion that no such medical examination is required at this time based on the submission of a favorable private psychological evaluation, administered in January 2013 by Dr. R.B.  Indeed, after interviewing the Veteran and reviewing the Veteran's claims folder, Dr. R.B. diagnosed the Veteran with PTSD that is "definitely caused by stressors experienced while on active duty in Vietnam," as well as depression that is at least as likely as not caused by these same stressors.  Crucially, Dr. R.B. also concluded that there is "no evidence of antisocial personality disorder or malingering."  See the January 2013 report of Dr. R.B., page 14.

After reviewing Dr. R.B.'s examination report and the medical evidence discussed above, the Board believes that Dr. R.B., when diagnosing service-related PTSD, has inadequately addressed the ample evidence discussed above that calls into question the Veteran's motivations, his credibility, and the overall validity of his current symptoms.  Indeed, at no point in the 14 page assessment did Dr. R.B.  recognize that the Veteran's service treatment records clearly document that the Veteran's fingers were injured in service by an accidental self-inflicted gunshot wound, and not by enemy fire as the Veteran so suggests.  Rather, in discussing the March 2008 VA examiner's opinion, Dr. R.B. simply asserted that the VA examiner, as well as the examiner's approving physician "mistakenly believe that the wound to [the Veteran's] hand was self-inflicted," which "colors their findings because it can only mean that [the Veteran] is making up his narratives and thus malingering."  Dr. R.B. offered no additional clinical reason as to why these examiners were in fact mistaken, and why the Veteran's service treatment records misdocument the nature of the Veteran's in-service injury.  Similarly, with respect to Dr. S.B.'s Vet Center treatment notes, Dr. R.B. observed that Dr. S.B. used phrases suggestive of "suspiciousness and disdain" for the Veteran, and extrapolated from this reading that Dr. S.B. was no longer listening to the Veteran in an engaged helpful way.  Dr. R.B. then indicated that a client would have picked up on this, and would respond with less communication or increased withdrawal.  
Just as the March 2008 VA examiner's medical conclusions against the Veteran's claim are inadequate due to reliance, in part, on incomplete or incorrect facts [i.e., the understanding that the Veteran was not a recipient of the Combat Infantryman Badge], so too are Dr. R.B.'s medical conclusions in favor of the Veteran's claim, as they too are, in part, based on incorrect facts-namely, that the Veteran's self-inflicted gunshot wound to the fingers, which is clearly documented and described in the Veteran's service records, was actually sustained during a fire fight with the enemy.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Board may reject medical opinions that are based on facts provided by a claimant that have been found to be inaccurate, or because other facts present in the record contradict the facts provided by him that formed the basis for the opinion).  Further, and perhaps more importantly, while Dr. R.B. does not completely ignore the medical assessments of record which strongly suggest that the Veteran is not being forthright with VA, he does not adequately discuss why such assessments are incorrect from a clinical perspective, nor does he challenge the underlying bases for such assessments, which as explained above, include the Veteran's history of inconsistent accounts of his in-service stressor, as well as inconsistent exhibition of mental health symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

After stating all of the above, the Board recognizes that a Combat Infantryman Badge award plays a significant role in this inquiry.  Indeed, for the purposes of this remand, the Board assumes as true that the Veteran experienced combat related stress during his service in Vietnam, and that he injured himself during this service with a self-inflicted gunshot wound to the fingers.  In line with the reasoning of the Court, the Board believes that a new medical examination and opinion is required to both clarify the Veteran's current mental health diagnoses, if any, and to take into account the fact that the Veteran is the recipient of the Combat Infantryman Badge in determining whether any current psychiatric disability, to include PTSD, can be related to the Veteran's in-service injuries as well as his combat related stress.   


Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should send the Veteran an updated notice letter in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) addressing his expanded service-connection claim for any psychiatric disability, to include PTSD, depression, agoraphobia and adjustment disorder with mixed anxiety.

2.  The RO should also schedule the Veteran for a VA examination with a psychiatrist.  The entire claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA), and a copy of this REMAND should be made available and be reviewed by the examiner in conjunction with this psychiatric examination, and the examiner should confirm that such records were available for review.  

The examiner is requested to specifically address whether the Veteran met the DSM-IV criteria for a diagnosis of PTSD, depression, or any other psychiatric disorder at any time during the appeal period.  If so, for each diagnosed disability, the examiner should determine whether it is as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's period of active duty service.  

For the purposes of establishing a diagnosis and rendering a nexus opinion, the examiner should assume as true that the Veteran endured a self-inflicted accidental gunshot wound to the left hand during service in Vietnam, and that he experienced combat related stress while engaging the enemy in Vietnam, as evident by his receipt of the Combat Infantryman Badge and Purple Heart.  The examiner should take into account the Veteran's prior diagnoses, to include PTSD, depression, agoraphobia and adjustment disorder, as well as his prior medical suspicions of malingering described above.  If malingering is suspected upon this examination, the examiner must still provide an opinion relating any diagnosed psychiatric disability to the Veteran's verified in-service injury to the hand, and/or to his verified combat service in Vietnam.  

The Board adds that if a personality disorder is diagnosed, the examiner should determine whether such disability was subject to a superimposed disease or injury during active duty service, to include his in-service hand injury and combat experience.  If so, the examiner should then determine whether it as likely as not (50 percent or better probability) that the Veteran's current psychiatric disability, if any, had its onset in, or is otherwise related to this superimposed disease or injury.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

3.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the RO should review all the evidence of record, to include all evidence added to the file since the Board's prior March 2010 decision, and readjudicate the issue on appeal.  If any claim on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his attorney, and an appropriate period of time should be provided for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



